TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00617-CV



                                       In re Stephan Ricks


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             M E M O R AN D U M O P I N I O N


               Relator Stephan Ricks filed a petition for writ of mandamus directed to

an administrative hearing officer. However, we may issue writs of mandamus only against a

district judge or county judge sitting in our district, or to enforce our jurisdiction, none of which

are implicated here. See Tex. Const. art. V, § 6; Tex. Gov’t Code § 22.221(b); see also In re G.B.,

2008 Tex. App. LEXIS 3017, at *1 (Tex. App.—Houston [1st Dist.] Apr. 23, 2008, orig. proceeding)

(mem. op.) (dismissing for want of jurisdiction relator’s mandamus petition directed to

administrative hearing officer).

               The petition for writ of mandamus is dismissed for want of jurisdiction. See Tex. R.

App. P. 52.8(a).



                                              __________________________________________

                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Filed: September 15, 2016